ACCEPTED
                                                                  05-18-00496-CR
                                                        FIFTH COURT OF APPEALS
                                                                 DALLAS, TEXAS
                                                                 6/6/2018 2:54 PM
                                                                       LISA MATZ
                                                                           CLERK


          FIFTH COURT OF APPEALS
                                                 FILED IN
                                          5th COURT OF APPEALS
                  05-18-00496-CR               DALLAS, TEXAS
                                          06/06/2018 2:54:33 PM
                                                 LISA MATZ
         Selrico Martin, Appellant                 Clerk

                    v.
          State of Texas, Appellee

         On Appeal from County Court at Law,
          Number Two, Collin County, Texas
            Cause Number 002-86729-2017



       Motion to Dismiss the Appeal
        in Cause 05-18-00496-CR




Kristin R. Brown
17304 Preston Road, Ste. 1250
Dallas, Texas 75252
Phone: 214-446-3909
Email: kbrown@idefenddfw.com
Texas Bar No. 24081458
Attorney for Appellant
To the Honorable Justices of the Court of Appeals:

       Appellant Selrico Martin, before the decision of this Court has been

delivered, moves to withdraw appellant’s notice of appeal and dismiss this appeal.

[See Tex. Rule App. Proc. 42.2].

    1. This case is on appeal from the County Court at Law Number Two, Collin

County, Texas.

    2. Appellant was appealing a decision on a writ of habeas corpus filed in this

case, imposing pre-trial bond conditions

    3. Appellant has entered a plea in this case and the appeal is, therefore, moot.

    4. Appellant has not yet filed his brief in this matter, it is due June 11, 2018.

    5. Appellant now moves to dismiss the appeal in cause number 05-18-00496-

CR.

_______________________




N                                      Page 2 of 4
                                  Prayer


     Appellant prays that this Motion to Dismiss the Appeal in cause number

05-18-00496-CR be granted.

                             Respectfully submitted,

                             T HE LAW OFFICE OF K RISTIN R. BROWN, PLLC
                             17304 Preston Road, Suite 1250
                             Dallas, Texas 75252
                             Phone: 214-446-3909


                             _________________________
                             by Kristin R. Brown
                             Attorney for Appellant
                             kbrown@idefenddfw.com
                             Texas Bar No. 24081458


Agreed:


_________________________
Selrico Martin, Appellant

_________________________
Date




N                                Page 3 of 4
                                Certificate of Service

         This certifies that, on the same date as the filing of this document, a true

and correct copy of this document was served on the District Attorney’s Office,

Collin         County,       Appellate        Division,      by       email       to

daappeals@collincountytx.gov.




                                  _________________________
                                  by Kristin R. Brown




N                                     Page 4 of 4